DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 3/3/2021, with respect to §102 have been fully considered and are persuasive.  The prior art rejection of 12/4/2020 has been withdrawn. 

Reasons for Allowance
Claims 1-4, 7 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims of the present application are directed to a communication apparatus comprising:
an interface circuit comprising:
a plurality of communication devices;
an analog-to-digital (AD) conversion circuit configured to convert an analog signal to digital data; and
a control circuit configured to read and output the digital data in response to read- request signals received from the plurality of communication devices.
The closest prior art of Hasegawa (US 4,562,545) discloses everything described above.
However, the prior art does not further disclose:
a power amplifier circuit configured to amplify a radio frequency signal; and a sensor configured to detect a temperature of the power amplifier circuit and to output the detected temperature as the analog signal; 
ii) (claim 3) after the control circuit receives a read-request signal from a first of the plurality of communication devices, the AD conversion circuit is configured to not read the digital data during a waiting period, and when the control circuit receives a read-request signal from a second of the plurality of communication devices during the waiting period, the control circuit is configured to output the digital data to the second communication device, and the control circuit is configured to output the digital data to the first communication device; 
iii) (claim 4) each of the plurality of communication devices comprises: a communication interface configured to output a read command; and an activation circuit configured to, in response to the read command received from the communication interface, generate an activation signal or a capture signal as the read- request signal, the activation signal being configured to activate the AD conversion circuit and the capture signal being configured cause the control circuit to capture the digital data, wherein after the activation circuit of the first communication device outputs the activation signal, the AD conversion circuit is configured to not read the digital data during a waiting period, and wherein when, during the waiting period, the activation circuit of a second of the plurality of communication devices receives the read command from the communication interface of the second communication device, the activation circuit of the second communication device is configured to output the capture signal.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/13/2021